

115 HR 2124 IH: BOARD Fairly Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2124IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Ms. Schakowsky (for herself and Mr. Krishnamoorthi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to modify a regulation regarding denied boarding on an
			 aircraft, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bumping on Overbooked Airplanes Requires Dealing Fairly Act or the BOARD Fairly Act . 2.Modification of denied boarding on an aircraft (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall modify part 250 of title 14, Code of Federal Regulations, to ensure that an air carrier—
 (1)may not refuse to transport a passenger holding a confirmed reserved space on a flight to provide a seat for another passenger, regardless of whether such passenger is an employee of an air carrier;
 (2)negotiates and solicits a volunteer to relinquish his or her space before boarding the aircraft; and
 (3)if necessary, continues to increase the amount of compensation offered until a volunteer willingly accepts the offer in exchange for relinquishing a confirmed reserved space.
 (b)Rule of constructionNothing in this Act restricts the ability of an air carrier to remove a passenger for safety or security reasons.
			